Title: To Thomas Jefferson from Jacob Bouldin, 27 August 1802
From: Bouldin, Jacob
To: Jefferson, Thomas


          
            Sir
            City of Baltimore 27th August 1802
          
          On the 24th Ulto I received the letter which you did me the honor to write me from Washington dated the 20th. in reply to mine of the 15th. of the same: And Wherein you mention your intention to pass at Monticello, this, & the ensuing Month.
          I, therefore, take the liberty to forward to you, at that place, the inclosed. Though perhaps I ought to apologize for Obtruding myself upon you a second time. But when I consider the Occasion, and believing, as I do, that I ought to lay the same before you & before I make it public. I am incouraged to hope your Excellency will not only excuse the freedom taken, but will devote a few hours towards examining into the principles upon which those intended improvements are founded—their Applications—probable effects &c: And that you will so far Condescend as to give your sentiments thereon.
          You will be pleased to pardon prolixity in the explainations &c—Aware of your mind being Engrossed by the Various, and important, concerns of the union.—they were meant, as well, as Memento’s, as explainations. by sir,
          your Most Obedient, & very humble Servant
          
            Jacob Bouldin
          
          
            NB. I have invented Sundry other kinds of Machinery—which I expect will be of some service in the Union. perticular a Boreing Machine, to be Worked by Water—Will bore 80 feet, & with expedition. And a Boat, upon an extensive scale, for internal Navigation: and which I hope, & beleive, will be found a strong bonding-link between the Western & Atlantic States—and an extensive, & sure, nursery for seamen. But those lay under different predicaments from the above. I am. as above
            JB.
          
        